355 F.2d 921
Robert Earle SPENCER, also known as Robert Scott, Carol Spencer, also known as Carol Scott, and Raymond Lee Joyce, Appellants,v.UNITED STATES of America, Appellee.
No. 20356.
United States Court of Appeals Ninth Circuit.
January 24, 1966.

Raymond E. Sutton, Las Vegas, Nev., for appellants.
John W. Bonner, U. S. Atty., Michael DeFeo, Spec. Asst. U. S. Atty., Las Vegas, Nev., for appellee.
Before MADDEN, Judge of the Court of Claims, and HAMLEY and JERTBERG, Circuit Judges.
PER CURIAM:


1
Robert Earle Spencer, Carol Spencer and Raymond Lee Joyce were tried together on a joint indictment containing ten substantive counts charging violations of the Mann Act, 18 U.S.C. §§ 2421 and 2422 (1964), and a conspiracy count under 18 U.S.C. § 371 (1964). Joyce was convicted on eight of the substantive counts (II through IX) and the conspiracy count (XI). Robert Spencer was convicted on counts III, V, X and XI, and Carol Spencer was convicted on count XI. Joyce and Robert Spencer were sentenced to five years on each count on which they were respectively convicted, all sentences to run concurrently. Carol Spencer was sentenced to one year on count XI. All three defendants appeal.


2
The sole specification of error is that, by reason of the insufficiency of the evidence, the trial court erred in denying appellants' motions for judgment of acquittal and motions for a new trial.


3
With regard to the conspiracy count (XI), appellants contend that the evidence is insufficient because the proof touching on the substantive offenses is "varied and confused," and relates to isolated transactions which do not show a joint enterprise, confederation or undertaking. Moreover, appellants argue, there is no evidence, circumstantial or direct, upon which to predicate a finding that appellants agreed to violate the laws of the United States. Carol Spencer also argues that, particularly as to her, evidence of a conspiracy is lacking, since she was not shown to have committed acts, singularly or in the aggregate, from which such an inference may be drawn.


4
As appellants concede, consideration of these contentions requires us to view the evidence in the light most favorable to the Government. Glasser v. United States, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680. In our opinion the evidence, so appraised, is adequate to sustain the conviction of all three defendants on the conspiracy count.


5
This was the only count on which Carol Spencer was convicted. Since the sentences of Robert Spencer and Joyce on the substantive counts were concurrent with the sentences on the conspiracy count, we need not independently inquire whether the evidence was sufficient for conviction on the substantive counts. See United States v. Romano, decided November 22, 1965, 86 S. Ct. 279; Sinclair v. United States, 279 U.S. 263, 49 S. Ct. 268, 73 L. Ed. 692; Head v. United States, 9 Cir., 346 F.2d 194, 196.


6
Affirmed.